 



Exhibit 10.41
Agreement # 750-03610-2002 Amendment Number 3
Execution Version
AMENDMENT NUMBER THREE TO
MASTER TELESERVICES AGREEMENT

1.  
PARTIES.
     
THIS AMENDMENT Number Three (the “Amendment”) to the Master Teleservices
Agreement (“Agreement”) by and between APAC Customer Services, Inc., an Illinois
corporation, with offices at Six Parkway North, Deerfield, Illinois, 60015
(“Company”) and Cellco Partnership d/b/a Verizon Wireless, a Delaware general
partnership, having an office and principal place of business at 180 Washington
Valley Road, Bedminster, New Jersey 07921 on behalf of itself and its Affiliates
(“Verizon Wireless”) is made and entered into on and as of the date of execution
by the last signing Party but shall take effect April 1, 2005.
  2.  
This Amendment is an integral part of the Agreement. Terms used herein which are
defined or specified in the Agreement shall have the meanings set forth therein.
If there are any inconsistencies between a specific term or condition of this
Amendment and a specific term or condition of the Agreement, the specific term
or condition of this Amendment shall control.
  3.  
Within 90 days from the Effective Date of this Amendment, the parties shall
develop and agree upon in writing a mutually acceptable change order process.
  4.  
AMENDMENT OF AGREEMENT. The following provisions of the Agreement are amended as
follows:

  A.  
Section 6.7 is hereby added in its entirety as follows:

  “6.7   
Billing Dispute Resolution. In the event that Verizon Wireless should dispute
the accuracy of the charges, volumes, transaction types, rates, fees or prices
associated with all or any portion of an amount invoiced to Verizon Wireless
(hereinafter referred to as a “Disputed Amount”), then the Verizon Wireless
Project Leader shall promptly, but in any case not later than one (1) month
following the date such invoice is made available to the Verizon Wireless,
provide a reasonably detailed written notice to the Company Project Leader of
the nature of such dispute. If, upon resolution of any billing dispute, the
parties agree that Verizon Wireless owes all or a portion of the disputed
amounts, Company shall issue a new invoice for the portion of the disputed
charges for which Verizon Wireless is responsible to pay and Verizon Wireless
shall pay such new invoice within thirty (30) days from the date of the new
invoice. In addition, Company will respond to the Verizon Wireless Project
Leader within twenty (20) business days from receipt of a notice and both
parties will use its reasonable efforts to resolve the dispute within a
reasonable time.
       
In the event Verizon Wireless paid a Disputed Amount, any necessary adjustments
will be made by Company immediately upon resolution and will promptly issue a
credit memo with a reference to the original disputed invoice number. Company
shall not apply the credit on an invoice.”

Matter #710-10256-2005
iManage #168918
Cello Partnership d/b/a Verizon Wireless—Proprietary and Confidential

 

- 1 -



--------------------------------------------------------------------------------



 



Agreement # 750-03610-2002 Amendment Number 3
Execution Version

  B.  
Section 10 is hereby deleted and restated in its entirety as follows:

  “10.   
TERMINATION
    10.1  
Verizon Wireless may terminate this Agreement or any Authorization Letter issued
hereunder without cause, effective upon thirty (30) days written notice to
Company and, in such event, Company shall receive payment only for Services
fully performed on or before the date of termination.
    10.2  
This Agreement and/or any Authorization Letter may be terminated by written
notice only as follows:

  10.2.1  
By Verizon Wireless for a material breach or default of any of the terms,
conditions or covenants of this Agreement by Company, provided that such
termination may be made only following the expiration of a thirty (30) day
period during which Company has failed to cure such breach after having been
given written notice of such breach. However, at its option, Verizon Wireless
may terminate this Agreement immediately, with no right to cure, if Company
violates the terms of Section 4.4, “Location of Call Centers,” Section 4.5,
“CPNI,”, Section 4.6, “Access by or Disclosure to Foreign Governmental
Authorities,” Section 12, “Confidential Information,” and Section 14,
“Compliance with Laws,” or any of its obligations to ensure that no Verizon
Wireless customer calls or data relating to such calls are diverted or routed to
facilities located outside of the Unites States or are disclose to foreign
governmental authorities.
    10.2.2  
By Company for a material breach or default of any of the terms, conditions or
covenants of this Agreement by Verizon Wireless, provided that such termination
may be made only following the expiration of a thirty (30) day period during
which Verizon Wireless has failed to cure such breach after having been given
written notice of such breach.
    10.2.3  
By either Party, effective immediately, upon written notice to the other, if any
of the following events occurs:

  a.  
Either Party files a voluntary petition in bankruptcy.
    b.  
Either Party is adjudged bankrupt.
    c.  
A court assumes jurisdiction of the assets of either Party under a federal
reorganization act.

Matter #710-10256-2005
iManage #168918
Cello Partnership d/b/a Verizon Wireless—Proprietary and Confidential

 

- 2 -



--------------------------------------------------------------------------------



 



Agreement # 750-03610-2002 Amendment Number 3
Execution Version

  d.  
A trustee or receiver is appointed by a court for all or a substantial portion
of the assets of either Party.
    e.  
Either Party becomes insolvent or suspends its business.
    f.  
Either Party makes an assignment of its assets for the benefit of its creditors
except as required in the ordinary course of business.

  10.3  
By Verizon Wireless, effective immediately, upon written notice to Company, if
the identity of Company’s business is materially changed by sale of its
business, transfer of control of its outstanding stock, merger or otherwise.
    10.4  
Termination of this Agreement shall not affect any Order placed prior to the
date of termination unless otherwise stated. The termination of one
Authorization Letter or this Agreement shall have no operative effect on any
other outstanding Authorization Letter, unless the basis for terminating the
Agreement or Authorization Letter is also the basis for termination of other
outstanding Authorization Letter(s).
    10.5  
In the event either Party gives written notice of termination under this
Agreement, then, if requested by Verizon Wireless, Company will perform
reasonable transition Services for a period not to exceed one hundred twenty
(120) days after the effective date of termination. Such transition Services
shall be provided and be chargeable as mutually agreed upon by the Parties.”
    10.6  
The foregoing rights are in addition to, and not in limitation of, any other
remedy Verizon Wireless may have at law or equity.”

  C.  
Section 22.2 is hereby deleted and restated in its entirety as follows:

  “22.2  
Each party shall be solely responsible for the safety and supervision of its
employees, as well as the withholding or payment of all Federal, State and local
Personal Income Taxes, Social Security, Unemployment and Sickness Disability
Insurance and other payroll taxes with respect to its employees.”

  D.  
Section 23 is hereby deleted and restated in its entirety as follows:

  “23.1  
With the exception of notifications pursuant to Section 6 (Payment and Billing),
Section 13 (Publicity and Disclosure) and Exhibit F-2 (Primary Supplier
Compliance with Minority-, Women-, Disabled Veteran- and Vietnam-Era
Veteran-Owned Business Enterprises Utilization), notices concerning this
Agreement shall be in writing and shall be given or made by means of certified
mail, registered mail, or overnight delivery service. Proper postage and other
charges must be pre-paid and notices shall be addressed to the respective
Parties as follows:

Matter #710-10256-2005
iManage #168918
Cello Partnership d/b/a Verizon Wireless — Proprietary and Confidential

 

- 3 -



--------------------------------------------------------------------------------



 



Agreement # 750-03610-2002 Amendment Number 3
Execution Version

     
To Company:
  To Verizon Wireless:
 
   
APAC Customer Services, Inc.
  As specified per the Authorization Letter
Six Parkway North
   
Deerfield, IL 60015
   
Attention: Senior Vice-President
   
Operations
   
 
   
And with a copy to:
  And with a copy to:
 
   
APAC Customer Services, Inc.
  Verizon Wireless
Six Parkway North
  295 Parkshore Drive
Deerfield, IL 60015
  Folsom, CA 95630
Attention: General Counsel
  Attention: Manager, Budgets & Reporting
 
   
And with a copy to:
  And with a copy to:
 
   
APAC Customer Services, Inc.
  Verizon Wireless
Six Parkway North
  180 Washington Valley Road
Deerfield, IL 60015
  Bedminster, New Jersey 07921
Attention: Howard Hirschhaut
  Attention: Assistant General Counsel-Procurement & Technology
 
   
 
  And with a copy to:
 
   
 
  Verizon Wireless
 
  One Verizon Place
 
  MC 2A1-PRO
 
  Alpharetta, Georgia 30004
 
  Attention: Director — Procurement
 
   
 
  And with a copy to:
 
   
 
  The Affiliate that placed the Order if different than Verizon Wireless.

  23.2  
Notices for change in ownership, change in name of firm, or change in mailing
address must be given by Company to Verizon Wireless within thirty (30) days of
such change. Notices for change in ownership must include the names of all new
owners or officers, registered agent for Service of process, and state of
incorporation or organization.”

  E.  
Exhibit A, Section 1, is hereby deleted and restated in its entirety as follows:

  “1.  
SCOPE OF SERVICES
    1.1  
RESPONSIBILITIES OF VERIZON WIRELESS

  1.1.1  
For each Project, Verizon Wireless shall provide such training and training
materials as are required by Exhibit A.

Matter #710-10256-2005
iManage #168918
Cello Partnership d/b/a Verizon Wireless — Proprietary and Confidential

 

- 4 -



--------------------------------------------------------------------------------



 



Agreement # 750-03610-2002 Amendment Number 3
Execution Version

  1.1.2  
Verizon Wireless shall maintain its billing system with current rate plan
information, customer billing history, and other information as Verizon Wireless
may include from time to time, provided that in the event Verizon Wireless’
billing system is down, Verizon Wireless may still send calls to Company to the
same dedicated staff.
    1.1.3  
Verizon Wireless shall be responsible for any modems, multiplexers and control
boxes located at Verizon Wireless (“Verizon Wireless Facilities”).
Responsibility for the costs associated with the acquisition and maintenance of
telecommunication facilities will be as designated in this Agreement or as
otherwise communicated in each Authorization Letter. Company shall be
responsible for any modems, multiplexers and control boxes located at Company
(“Company Facilities”).
    1.1.4  
Verizon Wireless shall be responsible for providing volume and other
forecast-related information to Company in accordance with the terms of this
Agreement.
    1.1.5  
Verizon Wireless will periodically monitor Company’s activities in accordance
with all applicable laws and regulations and will provide written notification
to Company of matters that need improvement, correction or other action.
    1.1.6  
Verizon Wireless shall provide system access and user IDs and passwords, as
required.
    1.1.7  
Verizon Wireless will notify Company in writing fourteen (14) days in advance of
the holiday of Verizon Wireless’ requirements for that holiday. Verizon Wireless
will provide a tentative holiday schedule.

  1.2  
RESPONSIBILITIES OF COMPANY
    1.2.1  
Call Handling

  1.2.1.1  
Company will handle all calls associated with the Project efficiently and
effectively. Calls may include, but are not limited to, order cancellation,
questions on the product/service, referrals, billing, orders for airtime, orders
for wireless service, orders for moving from one address to another, name
changes, technical support, customer retention, activation of new customer
accounts and orders for airtime purchased by credit card processing. The
Customer Service Representative (“CSR”) Job Profile governing this work is
attached hereto as Exhibit L. Company shall provide such technology as defined
in Exhibit M.
    1.2.1.2  
Company will meet qualitative, quantitative and monitoring standards, including
those specified in Authorization Letters and in Section 2, Quality Standards, as
established by Verizon Wireless and communicated from time to time to Company
and which Company will monitor and measure daily and report monthly to Verizon
Wireless.

Matter #710-10256-2005
iManage #168918
Cello Partnership d/b/a Verizon Wireless — Proprietary and Confidential

 

- 5 -



--------------------------------------------------------------------------------



 



Agreement # 750-03610-2002 Amendment Number 3
Execution Version

  1.2.1.3  
Company shall promote the sale and distribution of Verizon Wireless products and
services to eligible customers in accordance with Verizon Wireless service
guidelines and procedures and will represent and promote those products and
services in accordance with applicable prices, promotional literature and
business guidelines and procedures provided by Verizon Wireless.
    1.2.1.4  
Company shall offer wireless services to customers upon the terms and conditions
authorized by Verizon Wireless and shall not offer customers unauthorized
discounts or rebates on Verizon Wireless products and services. Company shall
ensure all CSRs read and abide by the attached Schedule of Authorizations;
Exhibit N. Company shall make no changes to the terms and conditions without the
express written authorization of Verizon Wireless.
    1.2.1.5  
Company shall ensure that all messages and recorded announcements, as well as
any updates, must be approved by Verizon Wireless’ authorized representative in
writing prior to implementation.
    1.2.1.6  
Unless otherwise provided in the applicable Authorization Letter, Company shall
not use a voice response unit (“VRU”) to provide services.

  1.2.2  
Staffing

  1.2.2.1  
Company shall, at its expense, furnish and maintain all adequate and appropriate
equipment, personnel, ancillary services, office facilities, support facilities
and necessary hardware to perform the Services at the Company call center(s) on
or before the installation date for a Project, and such shall be available for
testing on or before the Project officially goes into service.
    1.2.2.2  
Company will provide CSRs and Team Leaders as further defined in Section 6,
Staffing and Scheduling, and Project Leader(s) as further defined in Section 13,
Program Management. CSRs are Company personnel designated by Company to receive
and respond to inbound and outbound telephone inquiries from, and to initiate
and conduct follow-up calls to, customers regarding Verizon Wireless products
and services and to perform other on-line or off-line Services the Parties
mutually agree upon.
    1.2.2.3  
Company shall provide sufficiently trained CSRs to handle customer calls with
minimal transfers, and shall limit the time CSRs put customers on hold.

Matter #710-10256-2005
iManage #168918
Cello Partnership d/b/a Verizon Wireless — Proprietary and Confidential

- 6 -



--------------------------------------------------------------------------------



 



Agreement # 750-03610-2002 Amendment Number 3
Execution Version

  1.2.2.4  
Company will be open on Verizon Wireless requested holidays, depending on
contingent business needs.

  1.2.3  
Complaint Procedures

  1.2.3.1  
Company shall remove from any Project, at Verizon Wireless’ request, per the
process outlined in Section 6.1 — Staffing and Scheduling, any CSR, Supervisor
or Assistant Manager furnished by Company who, in Verizon Wireless’ opinion, is
incapable, uncooperative or otherwise unacceptable in the execution of the
Services to be provided under this Agreement.
    1.2.3.2  
Company shall promptly and diligently investigate complaints submitted by
Verizon Wireless including, but not limited to, requests for removal or
reassignment of personnel. Company shall advise Verizon Wireless, in writing,
within 1 business day of the action taken to resolve the complaint and to
address any recurrence.

  1.2.4  
Privacy of Communications

  1.2.4.1  
Company shall comply with the attached Non Disclosure Provisions, Exhibit C.
Company will ensure that all Company staff working on, or in any way associated
with, any Verizon Wireless Project shall sign both a “Confidentiality Contract”
and a Verizon Wireless Claims Waiver attached hereto as Exhibit K.
    1.2.4.2  
Company shall ensure that no Company staff working on, or in any way associated
with any Verizon Wireless Project shall access their personal wireless account
information, nor that of any family or friends, without the prior approval of
Verizon Wireless. Access includes, but is not limited to, issuing
credits/adjustments, altering account information, or making payments or
equipment changes.

  1.2.5  
Reporting & Training
       
Company will work with Verizon Wireless to develop required reporting, training,
systematic links to Verizon Wireless databases and other databases and quality
control procedures to assist in the successful performance of all Projects.
       
Without disrupting Service, Company will make the Company call center(s)
available for inspection, audit and project reviews.
    1.2.6  
Network / Technology Requirements
       
Company will provide telecommunications support and network integration to meet
Verizon Wireless call standards.

Matter #710-10256-2005
iManage #168918
Cello Partnership d/b/a Verizon Wireless — Proprietary and Confidential

 

- 7 -



--------------------------------------------------------------------------------



 



Agreement # 750-03610-2002 Amendment Number 3
Execution Version

  1.2.7  
Company Compliance Requirements

  1.2.7.1  
Compliance Requirements. Without limitation of any rights and remedy that may
otherwise be available in law or equity to Verizon Wireless under this
Agreement, in the event a Company employee or approved subcontractor performing
under this Agreement:

  1.2.7.1.1  
makes a material attempt to deceive or mislead a customer regarding Verizon
Wireless’ products or services;
    1.2.7.1.2  
fails to exercise reasonable care in the protection of Verizon Wireless
Confidential Information;
    1.2.7.1.3  
fails to comply with any law governing the provision of Services hereunder;
    1.2.7.1.4  
uses Verizon Wireless equipment, customer information, or any Verizon Wireless
Confidential Information for any use not specifically authorized by this
Agreement;

     
then Company, on notice from Verizon Wireless, shall be liable to and shall pay
to Verizon Wireless a performance compensation payment (“Performance
Compensation Payments”) in the form of a credit to the next monthly invoice or,
at Verizon Wireless’ option, direct payment to Verizon Wireless. Both Parties
agree to promptly notify the other Party upon discovery of non-compliance with
this Section 1.2.7.
    1.2.7.2  
Performance Compensation Payments. In the event of any Company failure to comply
with Section 1.2.7.1 above, Verizon Wireless may elect to receive Performance
Compensation Payments. Verizon Wireless shall assess such Payments as set forth
hereinafter, and Company shall make such Payments to Verizon Wireless in the
form of a credit to the next monthly invoice or, at Verizon Wireless’ option,
direct payment to Verizon Wireless. The sole purpose of such Performance
Compensation Payments is to provide a mechanism within the context of the
ongoing performance of the Agreement under which Verizon Wireless would
determine and receive compensation, should Company fail in its performance,
without immediate resort to Section 10 (“Termination”) of the Agreement.
Accordingly, under normal circumstances, resort to and utilization of the
Performance Compensation Payments would preclude the subsequent exercise of
default provisions in the Agreement for the specific Company failures for which
payments under this Section have been assessed (by Verizon Wireless) and
credited (or paid) by Company in accordance Section 1.2.7.1. Notwithstanding
such assessment and credit or payment, any failure or failures shall,
nevertheless, be counted in determining the repeated, consistent or cumulative
failure of Company to meet these performance requirements of this Agreement (or
any amendments thereto).

Matter #710-10256-2005
iManage#168918
Cello Partnership d/b/a Verizon Wireless — Proprietary and Confidential

 

- 8 -



--------------------------------------------------------------------------------



 



Agreement # 750-03610-2002 Amendment Number 3
Execution Version

     
In all events, this Section, including any assessment for any failure or
failures, shall not be construed to limit Company’s obligation to cure the
specific failure or failures to perform. Moreover, Verizon Wireless reserves the
right and shall have the option to invoke default should Company at any time
fail to meet any performance requirements of this Agreement or any
amendment(s) thereto. In addition to removing the Company employee and/or
approved subcontractor promptly from the Verizon Wireless account the
Performance Compensation Payments shall be calculated as follows:
       
The Performance Compensation Payment from Company to Verizon Wireless shall be a
dollar amount equal to one percent (1%) of the average monthly billings
calculated over the prior six (6) months for the applicable Authorization Letter
for each failure to comply with Section 1.2.7 above.”

  F.  
Exhibit A, Section 12, is hereby deleted and restated in its entirety as
follows:

  “12.  
PROGRAM MANAGEMENT
    12.1  
The Parties agree that in order to ensure the success of this Agreement, program
management and status reviews will be critical to the Project.
    12.2  
Project Leaders: Upon execution of this Agreement, Company and Verizon Wireless
shall each appoint a Project Leader to ensure that the requirements of this
Agreement will be met. Company’s Project Leader and the Verizon Wireless Project
Leader shall coordinate their respective activities pursuant to this Agreement.
    12.3  
Company Status Reviews: Verizon Wireless and at least one Company
representative, as determined by Verizon Wireless, shall convene at least three
(3) times per Renewal Term, or as deemed necessary by Verizon Wireless, to
review Company performance. In the event of such meeting, Verizon Wireless shall
determine the date and location, and whether in person or via telephone
conference call. Company shall bear full expense for any necessary travel or
expenses for its employees to attend and participate in such meeting.”

  G.  
Exhibit D is hereby deleted and restated as set forth in the attached Exhibit D.
    H.  
Exhibit E is hereby deleted and restated as set forth in the attached Exhibit E.
    I.  
Exhibit H is hereby deleted and restated as set forth in the attached Exhibit H.
    J.  
Exhibit I is hereby amended to remove all references to 2004.

Matter #710-10256-2005
iManage #168918
Cello Partnership d/b/a Verizon Wireless — Proprietary and Confidential

 

- 9 -



--------------------------------------------------------------------------------



 



Agreement # 750-03610-2002 Amendment Number 3
Execution Version

  K.  
Exhibit J is hereby deleted and restated as set forth in the attached Exhibit J.
    L.  
Exhibit K is hereby deleted and restated as forth in the attached Exhibit K.

5.  
EFFECT OF AMENDMENT. Except as amended hereby, the Agreement shall continue in
full force and effect.
  6.  
SIGNATURES. IN WITNESS WHEREOF, the Parties have caused this Amendment to be
executed by their duly authorized officers or representatives.

                     
 
  CELLCO PARTNERSHIP           APAC CUSTOMER SERVICES, INC.    
 
  d/b/a VERIZON WIRELESS                
 
                   
By:
  /s/ William R. Conrad
 
      By:   /s/ Michael Dorion
 
   

  Name: William R. Conrad         Name: Michael Dorion    

  Title: President, Northeast         Title: VP-Operational Planning    

  Date: 6/6/05         Date: May [ILLEGIBLE], 2005    
 
                   
 
          By:   /s/ Marc Tanenberg    
 
                   
 
            Name: Marc Tanenberg    
 
            Title: SVP and CFO    
 
            Date: May 13, 2005    

Matter #710-10256-2005
iManage #168918
Cello Partnership d/b/a Verizon Wireless — Proprietary and Confidential

 

- 10 -